DETAILED ACTION
Status of Claims
In the response filed May 4, 2022, Applicant amended claims 1, 2, 5, 7, 10, 11, 13, 15, 17, 18 and 20. Claim 1-20 are pending in the current application. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2022 has been entered.

 Claim Objections
Claim 1 is objected to because of the following informalities:  
“a database storing attribution data and transaction data identifying a plurality of transactions…. and a particular transaction of the plurality of transaction” should be “a database storing attribution data and transaction data identifying a plurality of transactions…and a particular transaction of the plurality of transactions”
“receive, from the first server and based on at least on the impression data request…the first set of impressions being associated with at least a first digital advertisement associated of at least the one or more items of the first set of transactions and a first set of impression identities of the plurality of impression identities” should be “receive, from the first server and based on at least on the impression data request…the first set of impressions being associated with at least a first digital advertisement of at least the one or more items of the first set of transactions and a first set of impression identities of the plurality of impression identities”
Appropriate correction is required.

Response to Arguments
 
Applicant's arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. First, Applicant continues to assert that the claims do not recite an abstract idea under Prong 1 because it is analogous to claim 2 of Example 37.  Examiner respectfully disagrees.   Claim 2  recited a determining step that required tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time. In this case, the steps recite determining transaction and impression identities by matching impression data and transaction data identities.  Overall, this is marketing and advertising or certain methods of organizing human activity. Second, Applicant continues to assert that under Prong 2 the claims integrate the abstract idea into a practical application because the claimed invention “matches digital advertisements viewed by customers to online or in-store sales made from those items to more effectively track the effectiveness of such digital advertisements”. Examiner respectfully disagrees.  As a whole, the judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of receiving and transmitting impression and transaction data using a computing device coupled to a database and server. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Last, Applicant continues to assert that the claims amount to significantly more than the abstract idea under step 2B.  Examiner respectfully disagrees. As stated earlier, the claims as a whole merely describe how to generally apply the concept of receiving and transmitting impression and transaction data using a computing device coupled to a database and server. Thus, the rejection is maintained. 
Applicant's arguments with respect to the rejection under 35 U.S.C. 102 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine and process.
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 1 (representative of independent claims 10 and 17) recite:
the impression data identifying (i) a plurality of impressions that each identify a particular instance a customer of the plurality of customers engaged with a particular digital advertisement of one or more items, (ii) and a plurality of impression identities that each corresponds to a particular identifier associated with a particular customer of the plurality of customers and a particular impression of the plurality of impressions; 
based on the first set of transaction data of the first customer, generate an impression data request for a first a set of impression data, the impression data request including one or more data elements of the first set of transaction data that characterizes the one or more items of the first set of transactions; 
determine the first transaction identity of the set of transaction identities does not correspond to a first impression identity of the first set of impression identities, the first impression identity corresponding to a first impression of the first set of impressions; 
based on and in response to determining that the first transaction identity does not correspond to the first impression identity, determine that the first transaction identity corresponds to a second impression identity of the first set of impression identities, the second impression identity corresponding to a second impression of the first set of impressions;
generate an indication of the determination that the first transaction identity corresponds to the second impression identity, and update the attribution data based on the indication; and
determine an effectiveness of a digital advertisement associated with the second impression identity, based at least in part on the determination that the first transaction identity corresponds to the second impression identity
The identified limitations recite a method and system that determines matching between transaction and impression identities, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., computing device) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
a communications interface configured to communicate with a first server to obtain impression data of each of the plurality of customers,
a database storing attribution data and transaction data identifying a plurality of transactions that each identify a transaction of one or more items, and a plurality of transaction identities that each corresponds to a particular identifier associated with a particular customer of the plurality of customers and a particular transaction of the plurality of transactions;
the first server configured to obtain, from a computing device of each of the plurality of customers, via a second server, the obtained impression data, and store the impression data; 
a memory resource storing instructions; and 
one or more processors communicatively coupled to the database, the communications interface, the memory resource, and the first server, the one or more processors being configured to execute the instructions to: 
obtain, from the database, a first set of transaction data associated with the first customer, the first set of transaction data including data identifying a first set of transactions of one or more items and a corresponding set of transaction identities of the plurality of transaction identities; 
transmit, to the first server, the impression data request; 
receive, from the first server and based on at least on the impression data request, the first set of impression data corresponding to the first set of transaction data and the impression data request, the first set of impression data identifying a first set of impressions of the plurality of impressions and the first set of impressions being associated with at least a first digital advertisement associated of at least the one or more items of the first set of transactions and a first set of impression identities of the plurality of impression identities
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of receiving and transmitting impression and transaction data using a computing device coupled to a database and a server. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-9, 11-16, and 18-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For example, the dependent claims 2-9, 11-16, and 18-20 merely recite matching transaction data and the type of transaction data such as zip code, customer identification
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claim 1: computing device, coupled to a database and server, configured to receive and transmit impression and transaction data, MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1-20, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 2-9, 11-16, and 18-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.



	
		Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alla et al. (US 2016/0063539 A1) in view of Siegler (US 2017/0091829 A1).

Regarding claims 1, 10, and 17, Alla discloses a system comprising: 
a communications interface configured to communicate with a first server to obtain impression data of each of the plurality of customers, the impression data identifying (i) a plurality of impressions that each identify a particular instance a customer of the plurality of customers engaged with a particular digital advertisement of one or more items, (ii) and a plurality of impression identities that each corresponds to a particular identifier associated with a particular customer of the plurality of customers and a particular impression of the plurality of impressions(Paragraph [0033]); 
a database storing attribution data and transaction data identifying a plurality of transactions that each identify a transaction of one or more items, and a plurality of transaction identities that each corresponds to a particular identifier associated with a particular customer of the plurality of customers and a particular transaction of the plurality of transactions (Fig. 1;Paragraph [0060]: the example merchant database proprietor 146 can generate transaction information 150 for the user account, including transactions performed using the user account with the device/user identifier);
the first server configured to obtain, from a computing device of each of the plurality of customers, via a second server, the obtained impression data, and store the impression data(Fig. 1; Paragraph [0039]: the app publisher 110 (or a collection entity) sends the media ID 122 and the device/user identifier(s) 124 as impression data 130 to a server 132 at the AME 108; 
a memory resource storing instructions (Paragraph [0037]: the AME 108 may provide instructions in the data collector 112 to set an AME-provided identifier in memory space accessible by and/or allocated to the app program); and 
one or more processors communicatively coupled to the database, the communications interface, the memory resource, and the first server (Paragraph [0124]), the one or more processors being configured to execute the instructions to: 
for a first customer of the plurality of customers (Paragraph [0074]): 
obtain, from the database, a first set of transaction data associated with the first customer, the first set of transaction data including data identifying a first set of transactions of one or more items and a corresponding set of transaction identities of the plurality of transaction identities(Paragraphs [0074]: transaction information corresponding to a purchase made using a user account accessed by the mobile device, and [0077]: the transaction request 152 includes the device/user identifier 124 and the product information 154.  The example transaction requester 206 sends the transaction request 152 to the merchant database proprietor 146 to obtain transaction information from the merchant database proprietor); 
determine the first transaction identity of the set of transaction identities does not correspond to a first impression identity of the first set of impression identities, the first impression identity corresponding to a first impression of the first set of impressions (Paragraph [0142]: selected media impression does not match the selected transaction); 
based on and in response to determining that the first transaction identity does not correspond to the first impression identity, determine that the first transaction identity corresponds to a second impression identity of the first set of impression identities, the second impression identity corresponding to a second impression of the first set of impressions(Paragraph [0142]: the example impression/transaction matcher 208 determines whether there are additional media impressions (block 722).  If there are additional media impressions (block 722), control returns to block 702 to select another media impression.); 
generate an indication of the determination that the first transaction identity corresponds to the second impression identity, and update the attribution data based on the indication (Paragraph [0141]: If the selected media impression matches the selected transaction…the selected transaction (block 716), the example impression/transaction matcher 208 associates the selected transaction to the selected media impression); and
determine an effectiveness of a digital advertisement associated with the second impression identity, based at least in part on the determination that the first transaction identity corresponds to the second impression identity (Paragraph [0144]: FIGS. 8A and 8B show a flow diagram representative of example machine readable instructions 800 which may be executed to implement the example audience measurement server 132 of FIG. 1 and/or the example impression-transaction analyzer 200 of FIG. 2 to determine media and publisher effectiveness and [0159]: The example effectiveness calculator 214 determines a media effectiveness for the media of interest based on a difference in the changes in sales between the first time period and the second time period for each of the control group and the exposed group).
Alla discloses the limitations above. Alla does not explicitly disclose:
based on the first set of transaction data of the first customer, generate an impression data request for a first a set of impression data, the impression data request including one or more data elements of the first set of transaction data that characterizes the one or more items of the first set of transactions; 
transmit, to the first server, the impression data request; 
receive, from the first server and based on at least on the impression data request, the first set of impression data corresponding to the first set of transaction data and the impression data request, the first set of impression data identifying a first set of impressions of the plurality of impressions and the first set of impressions being associated with at least a first digital advertisement associated of at least the one or more items of the first set of transactions and a first set of impression identities of the plurality of impression identities.
Siegler teaches:
based on the first set of transaction data of the first customer, generate an impression data request for a first a set of impression data, the impression data request including one or more data elements of the first set of transaction data that characterizes the one or more items of the first set of transactions (Paragraph [0058]: the ad exchange server 304 may generate an ad impression request 370, which may be the same or different than a bid request, that includes the additional information. For example, the ad impression request 370 may include additional ad slot information such as a domain 372, a page URL 374, a webpage category 376, a publisher identifier 378, a user identifier 380, and/or user activity information 382, such as search history information, purchase history information ); 
transmit, to the first server, the impression data request (Paragraph [0059]: the ad exchange server 304 may send a bid request with the ad impression request 370 or the ad slot information to one or more ad servers); 
receive, from the first server and based on at least on the impression data request, the first set of impression data corresponding to the first set of transaction data and the impression data request, the first set of impression data identifying a first set of impressions of the plurality of impressions and the first set of impressions being associated with at least a first digital advertisement associated of at least the one or more items of the first set of transactions and a first set of impression identities of the plurality of impression identities (Paragraph [0062]: The ad impression request 514 may include or be associated with supply context information 516, such as geolocation data, URL data, page data, content data, time of day data, IP address, and the like, demand content information 518, such as price history, recent actions, seasonality, and the like, and/or floor price data 520, which may indicate a floor price for the available ad slot. The floor price may be a minimum price or bid amount that will be accepted for the ad slot, such that a maximum bid under the floor price will result in no ad impression being served).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alla to disclose based on the first set of transaction data of the first customer, generate an impression data request for a first a set of impression data, the impression data request including one or more data elements of the first set of transaction data that characterizes the one or more items of the first set of transactions, transmit, to the first server, the impression data request, and receive, from the first server and based on at least on the impression data request, the first set of impression data corresponding to the first set of transaction data and the impression data request, the first set of impression data identifying a first set of impressions of the plurality of impressions and the first set of impressions being associated with at least a first digital advertisement associated of at least the one or more items of the first set of transactions and a first set of impression identities of the plurality of impression identities as taught by Siegler because it would have effectively improved determining the effectiveness of advertisements. Alla discloses transmitting a request for commercial transaction information to a database proprietor, the request including an identifier corresponding to a media impression associated with media (Alla Abstract). Using the system for optimization of online advertising bid requests and dynamic floor pricing of Siegler would facilitate a way for advertisers to develop digital ad campaigns with advertisements that are to be delivered to target consumers (Siegler Paragraph [0001]).
Regarding claims 2, 11, and 18, Alla discloses wherein the computing device is configured to: 
make a determination that a portion of the first set of transaction data matches with a second portion of the first set of impression data (Paragraph [0141]); and 
determine that the first transaction identity corresponds to the second impression identity of the first set of impression identities based on the determination (Paragraph [0141]).
Regarding claims 3 and 12, Alla discloses wherein determining that the portion of the first set of transaction data matches with the second portion of the first set of impression data comprises
determining that an item of one or more items of the first set of transactions matches to an item advertised by the at least first digital advertisement (Paragraph [0086]).
Regarding claim 4, Alla discloses wherein the computing device is configured to determine that the portion of the first set of transaction data matches with the second portion of the first set of impression data based on matching at least one of: a matching customer name, a customer identification, an online identification, a zip code, and a timestamp (Paragraph [0080]).
Regarding claims 5, 13, and 20, Alla discloses wherein the computing device is configured to: 
make a determination that at least a portion of the first set of transaction data does not match with a first portion of the first set of impression data (Paragraph [0142]); and 
determine that the first transaction identity does not correspond to the first impression identity of the first set of impression identities based on the determination (Paragraph [0142]).
Regarding claims 6 and 14, Alla does not explicitly disclose:
 wherein the impression data request comprises a period of time, and wherein the first set of impressions of the at least first digital advertisement were viewed within the period of time.
Siegler teaches:
wherein the impression data request comprises a period of time, and wherein the first set of impressions of the at least first digital advertisement were viewed within the period of time (Paragraphs [0027]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alla to disclose wherein the impression data request comprises a period of time, and wherein the first set of impressions of the at least first digital advertisement were viewed within the period of time as taught by Siegler because it would have effectively improved determining the effectiveness of advertisements. Alla discloses transmitting a request for commercial transaction information to a database proprietor, the request including an identifier corresponding to a media impression associated with media (Alla Abstract). Using the system for optimization of online advertising bid requests and dynamic floor pricing of Siegler would facilitate a way for advertisers to develop digital ad campaigns with advertisements that are to be delivered to target consumers (Siegler Paragraph [0001]).

Regarding claim 7, Alla discloses wherein the computing device is configured to generate a record of attribution based on determining that the first transaction identity does correspond to the second impression identity of the first set of impression identities (Paragraph [0130]).
Regarding claims 8 and 16, Alla discloses wherein the computing device is configured to: 
determine that an item of the one or more items of the first set of transactions corresponds to a number of impression identities of the first set of impression identities (Paragraph [0156]); 
determine an attribution weight for the item based on the number of impression identities that the item corresponds to (Paragraph [0156]); and 
determine an attribution amount for each of the number of impression identities based at least on the attribution weight (Paragraph [0156]).
Regarding claim 9, Alla discloses wherein the computing device is configured to determine the attribution amount for each of the number of impression identities based on a transaction amount for the item (Paragraph [0156]).
Regarding claim 15, Alla discloses wherein the computing device is configured to generate a record of attribution based on determining that the first transaction identity matches to the second impression identity of the first set of impression identities (Paragraph [0130]).
Regarding claim 19, Alla discloses further comprising instructions stored thereon that, when executed by at least one processor, further cause the device to perform operations comprising:
determining that an item of the one or more items of the first set of transactions identified in the first set of transaction data matches to an item advertised by the at least first digital advertisement identified in the impression data  (Paragraph [0086]).

Conclusion
                                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621